DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending, and claims 1, 4, 14, and 23 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0092], the specification defines “tapered surface segment 310c”, but this does not match the Figure that identifies this element as “310b.” 
In paragraph [0128], the specification refers to “a reduction in the length 117” which is believed to be a typographical error for the length “712.”  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  Please define the acronym ACIS the first time it is used.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 4, and 10-13 are directed to a method (i.e., process) and are therefore directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 4 recites, in part, the following:
obtaining an un-compiled script having a set of instructions for analyzing the three- dimensional computer model (data collection - insignificant extra-solution activity); creating a job set comprising a group of tasks that are specified by the set of instructions of the un-compiled script (data sorting - insignificant extra-solution activity); identifying a subset of common tasks within the group of tasks (Mental processes -observation, evaluation, judgment, opinion); constructing a processing queue by prioritizing the subset of common tasks within the processing queue with respect to other tasks of the group of tasks; identifying a first group of tasks within the processing queue that can be executed independent of a second group of tasks 
As the claim limitation, under its broadest reasonable interpretation, covers evaluation of tasks and related data for a judgement or opinion of the order for execution, which can be performed in the mind and/or by a person using pen and paper based on the data. The executing as claimed is merely an algorithm (i.e., math) for processing the generic task on a processing unit. Thus, the claim falls within the mental processes enumerated category of abstract ideas. The specification at paragraphs [0160, 0164] makes clear that general purpose computers are suitable for performing the method and that the execution is an algorithm of computer code. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements for ordering a set of tasks based on data collected (i.e., set of instructions) for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The collecting (i.e., obtaining) step in claim 1 is recited at a high level of generality (i.e., as a general means of gathering data for use in the evaluation step) and amounts to mere data gathering, which is a form of insignificant 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of generally executing the algorithm to order tasks by a generic computer processor does not place any meaningful limits on the abstract idea. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The same conclusion is reached for the dependent claims of claims 10-13, see below for detail.	
Claim 10 recites computations for a first set of components (i.e., Mathematical Concepts). This is a further recitation of a limitation within one of the enumerated categories of 
	Claim 11. Is defining an area “a working envelope that does not overlap with the second set of components.” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 12 merely recites additional generic computer components of “the first processing unit is a first processor operating on a first computing system; and the second processing unit is a second processor operating on a second computing system.” That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 13 further recites generic computer components without specifying how such components are used. Merely implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 
Therefore, claims 4, and 10-13 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2014/0039847 (hereinafter “Georgescu” submitted in IDS dated 9/17/2018) and further in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”).
Claim 1. Cazals disclose A computer-implemented method for analyzing a computer model of an airplane assembly (Cazals, Abstract “A method for aiding modelling 3D objects permits production of a parameterizable instantiate model of a 3D object from a generic model of the object and a specific model of a second object including at least a part of first object.”), the method comprising: 
obtaining a set of instructions for analyzing the computer model of the airplane assembly, the airplane assembly including a set of components that defines at least a portion of an aeronautical surface (Cazals, Figs. 2-4 illustrating airplane components and assemblies with Figs. 3a-e illustrating defining an aeronautical surface; [0056] “the instructions of the program or programs employing the invention may be implemented in a programmable or specific integrated circuit (Application Specific Integrated Circuit, ASIC).”; [0082] “To instantiate a generic model on the basis of a different instantiated model, one solution consists in exporting the data (or part of the data) of the instantiated model that correspond to the variables common to the instantiated model and the generic model in the form of text, and in importing them into the generic model to be instantiated.” Examiner’s Note (EN): Cazals 
constructing a nominal solid model for each component of the set of components (Cazals, [0059] “The generic models of objects to be modeled are preferably stored in the form of templates, or in other words parametric models associated with a 3D geometry of a part or of an assembly of parts, permitting a user who is not specialized in the computer-assisted design software to retrieve and modify a parameter easily knowing only the result that he hopes to achieve…. The use of parametric models also makes it possible to automate certain calculations or certain tasks such as automatic dimensioning or calculation of weights.” EN: The generic model is the nominal solid model.);
constructing a delta solid model for at least one component of the set of components, the delta solid model having at least one parameter that is incrementally varied with respect to the nominal solid model (Cazals, [0071] “An instantiated model is a generic model in which at least certain values have been initialized. An instantiated model is a "dynamic" model emitting the automation of certain tasks or of certain calculations, and the parameters thereof may be modified. An instantiated model is linked dynamically to other instantiated models in order, for example, to automate calculations and to update values, especially coordinate values.”; [0077] “If the intermediate points of the profile adapted to the generic model are not situated on the profile of the specific model or close to the profile of the specific model, the user may shift these intermediate points. According to a particular implementation, the shifting of these intermediate points is accomplished by a simple increment or decrement that shifts a 
While Cazals discloses airplane assembly models with common instantiations (nominal solid models) and forming complex instantiated models (delta solid models which are modified) it does not explicitly disclose creating a job set comprising a group of tasks specified by the set of instructions, the group of tasks comprising tasks for: implementing a computer-aided design (CAD) kernel using a compiled bridge layer; constructing a nominal mesh of discrete elements for each nominal solid model; constructing a delta mesh of discrete elements for the delta solid model and at least one nominal solid model; and performing an analysis using either or both the nominal mesh and/or the delta mesh; identifying a subset of common tasks within the group of tasks; generating a task order by prioritizing the subset of common tasks with respect to other tasks of the group of tasks; constructing a processing queue based on the task order; and executing tasks of the processing queue on a processing unit in accordance with the task order.
Georgescu teaches creating a job set comprising a group of tasks specified by the set of instructions (Georgescu, [0026] “a scheduling method for managing the execution of tasks in a decoupled parallel meshing process” EN: the scheduling method with a task order is construed as teaching a job set of tasks.), the group of tasks comprising tasks for: 
implementing a computer-aided design (CAD) kernel using a compiled bridge layer (Georgescu, [0010] “in combination with an unmodified off-the-shelf serial meshing program 
constructing a nominal mesh of discrete elements for each nominal solid model (Georgescu, [0081] “A mesh assembly operation is the putting together of the meshes for one or more individual parts into one single mesh for the assembly model. The difference between mesh assembly and mesh merging is that an assembled mesh does not become one single 
constructing a delta mesh of discrete elements for the delta solid model and at least one nominal solid model (Georgescu; [0162] “The function of the 2D Mesh Modification module 5 is to modify the surface meshes for all the sections of one part such that the meshes of sections which have an interface with one another are the same.”; [0166] “FIG. 18 shows such a 2D Mesh Modification Module 5, which performs an in-place modification of the 2D meshes found in a specified folder.” EN: modifying the meshes for elements is a delta mesh (i.e., modified mesh.)); and 
identifying a subset of common tasks within the group of tasks (Georgescu, [0026] “scheduling apparatus configured to manage the execution of tasks in a decoupled parallel meshing process, … depending on a characteristic of the task, either that, on the basis of information relating to one or more previous attempts to execute the task or similar tasks” EN: The system identifies similar (i.e., common tasks).); 
generating a task order by prioritizing the subset of common tasks with respect to other tasks of the group of tasks (Georgescu, [0026] “scheduling apparatus configured to prioritise execution of one or more tasks over one or more other tasks in accordance with a prioritisation criterion);  
constructing a processing queue based on the task order; and executing tasks of the processing queue on a processing unit in accordance with the task order (Georgescu, [0200] “The function of the Parallel Task Scheduler module 9 is to manage the execution of the previously described modules 1 to 8 on the processing elements assigned to it, which can range from cores in the same machine or multiple machines in a cluster. The execution of tasks is done based on a list of dependencies, with a task being scheduled for execution as soon as all the tasks it depends on have been completed and a free processing element is available.”; [0204] “Tasks are added to the task queue and stay there until all their conditions are satisfied.”). 
Cazals and Georgescu are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals and Georgescu to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error 
Modified Cazals does not explicitly disclose an un-compiled script having instructions nor performing an analysis using either or both the nominal mesh and/or the delta mesh.
Zhang teaches an un-compiled script having instructions (Zhang, column 4 lines 52-53 “TCE 230 may be implemented as a text-based environment (e.g., MATLAB software; Octave; Python; Comsol Script”; column 5 lines 49-56 “TCE 230 may also provide these routines in other ways, such as, for example, via a library, local or remote database (e.g., a database operating in a computing cloud), remote procedure calls (RPCs ), and/or an application programming interface (API). TCE 230 may be configured to improve runtime performance when performing computing operations. For example, TCE 230 may include a just-in-time (JIT) compiler.” EN The JIT compiles otherwise un-compiled script instructions.);
performing an analysis using either or both the nominal mesh and/or the delta mesh (Zhang, Figs. 4A-4B setting forth a method to investigate all or parts of a model with elements of interest (i.e., parameters); column 2 lines 45-56 “A user who is aware of configuration parameters in the model may want to determine if any of them need to be set to certain values. For example, the user may choose a solver option to assist with this determination. The user may, for example, determine that the solver cannot be a discrete solver because the model includes continuous states. In that instance, the solver may be a variable step solver.”; column 29 lines 25-29 “the preserved context may include attributes of the chosen simulation (such as step size, sample rate, differential equation solver, algebraic loop solver settings, rate transition settings, zero-crossing settings, model configuration parameters, etc.)”; column 7 
Cazals, Georgescu, and Zhang are analogous because they are related to computer based modeling and design for analyzing systems prior to construction. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, and Zhang to take advantage of parallel processing and ordering the complicated tasks involved in modeling of airplane assemblies and taking advantage of executable semantics to analyze models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a computer generated model having executable semantics may thus be used to simulate the behavior of a physical system. A user may analyze the model to better understand the existing design of the physical system and/or to determine ways to improve a particular behavior of the physical system (e.g., improve efficiency)” as taught by Zhang (column 2 lines 13-18). 

wherein the subset of common tasks comprises: constructing a first nominal solid model corresponding a first component of the set of components (Cazals, Fig. 4 showing nacelle (i.e. first nominal or beginning model); and constructing a second nominal solid model corresponding to a second component of the set of components (Cazals, Fig. 4 showing inlet cone (i.e. second nominal or beginning model; EN: Furthermore, altering the number of models is within the ordinary skill in the art and is a matter of design choice.).

Claim 3. Modified Cazals teaches the computer-implemented method of claim 1. Cazals does not explicitly disclose, further comprising: identifying a first group of tasks within the processing queue that can be executed independent of a second group of tasks within the processing queue; executing the first group of tasks on the processing unit; and executing the second group of tasks on another processing unit that is distinct from the processing unit.
Georgescu teaches identifying a first group of tasks within the processing queue that can be executed independent of a second group of tasks within the processing queue; executing the first group of tasks on the processing unit; and executing the second group of tasks on another processing unit that is distinct from the processing unit (Georgescu, Fig. 22 illustrating that groups of tasks in the Task queue are able to be routed to separate Computational elements (i.e., first, second, etc. separate processing units) for execution; [0203] “A Parallel Task Scheduler module 9 embodying the present invention, whose layout is shown in FIG. 22, has a multi-layered structure. The module 9 executes units of works called tasks. A task represents the execution of one of the previously described modules, for example running 
Cazals and Georgescu are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals and Georgescu to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]). 


Claims 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2014/0039847 (hereinafter “Georgescu” submitted in IDS dated 9/17/2018) in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”) and further in view of Lorant Olasz, “Geometric Kernels in COMSOL Mulitphysisc” pp. 1-7 (April 16, 2014) retrieved from www.comsol.com/blogs/geometric-kernels-comsol-multiphysics.com on 3/6/2021 (hereinafter “Olasz”).
Claim 4. Cazals discloses A computer-implemented method for analyzing a three-dimensional computer model (Cazals, Abstract “A method for aiding modelling 3D objects permits production of a parameterizable instantiate model of a 3D object from a generic model of the object and a specific model of a second object including at least a part of first object.”), the method comprising: obtaining a set of instructions for analyzing the three- dimensional computer model (Cazals, Figs. 2-4 illustrating airplane components and assemblies with Figs. 3a-e illustrating defining an aeronautical surface; [0056] “the instructions of the program or programs employing the invention may be implemented in a programmable or specific integrated circuit (Application Specific Integrated Circuit, ASIC).”; [0082] “To instantiate a generic model on the basis of a different instantiated model, one solution consists in exporting the data (or part of the data) of the instantiated model that correspond to the variables common to the instantiated model and the generic model in the form of text, and in importing them into the generic model to be instantiated.” EN: Cazals discloses that the airplane assembly includes common or generic sub models of components such as a nacelle and then may be modified and that the data may be text defining assembly components such as, nacelle, turbines, air inlet cone, etc. without having been compiled.));.
Cazals does not explicitly disclose an un-compiled script of the instructions nor creating a job set comprising a group of tasks that are specified by the set of instructions of the un-compiled script; identifying a subset of common tasks within the group of tasks; constructing a processing queue by prioritizing the subset of common tasks within the processing queue with 
Georgescu teaches creating a job set comprising a group of tasks that are specified by the set of instructions of the un-compiled script(see Zhang below) (Georgescu, [0026] “a scheduling method for managing the execution of tasks in a decoupled parallel meshing process” EN: the scheduling method with a task order is construed as teaching a job set of tasks.); 
identifying a subset of common tasks within the group of tasks; constructing a processing queue by prioritizing the subset of common tasks within the processing queue with respect to other tasks of the group of tasks (Georgescu, [0026] “scheduling apparatus configured to manage the execution of tasks in a decoupled parallel meshing process, in which the execution of one or more tasks may be dependent upon the execution result of at least one other task, and each task is scheduled for execution after the execution result of at least one of the tasks upon which it depends is known and processing resources for the task are available, which apparatus is operable to prioritise execution of one or more tasks over one or more other tasks in accordance with a prioritisation criterion) … depending on a characteristic of the task, either that, on the basis of information relating to one or more previous attempts to execute the task or similar tasks” EN: The system identifies similar (i.e., common tasks) and the 
identifying a first group of tasks within the processing queue that can be executed independent of a second group of tasks within the processing queue (Georgescu, Fig. 22 illustrating that groups of tasks in the Task queue are able to be routed to separate Computational elements (i.e., first, second, etc. separate processing units) for execution; [0203] “A Parallel Task Scheduler module 9 embodying the present invention, whose layout is shown in FIG. 22, has a multi-layered structure. The module 9 executes units of works called tasks. A task represents the execution of one of the previously described modules, for example running CAD split on the CAD file representing one part of the assembly or the 3D meshing of a section of a part. Each task, besides input data, can have zero, one or more conditions that needs to be satisfied in order for the task to be able to execute.”; [0208] “Embodiments of the present invention may be implemented in hardware, or as software modules running on one or more processors, or on a combination thereof.”).
Cazals and Georgescu are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals and Georgescu to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error 
While Cazals discloses using text based instructions, it does not explicitly disclose that there is an un-compiled script having instructions.
Zhang teaches an un-compiled script having instructions (Zhang, column 4 lines 52-53 “TCE 230 may be implemented as a text-based environment (e.g., MATLAB software; Octave; Python; Comsol Script”; column 5 lines 49-56 “TCE 230 may also provide these routines in other ways, such as, for example, via a library, local or remote database (e.g., a database operating in a computing cloud), remote procedure calls (RPCs ), and/or an application programming interface (API). TCE 230 may be configured to improve runtime performance when performing computing operations. For example, TCE 230 may include a just-in-time (JIT) compiler.” EN The JIT compiles otherwise un-compiled script instructions.);
Cazals, Georgescu, and Zhang are analogous because they are related to computer based modeling and design for analyzing systems prior to construction. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, and Zhang to take advantage of parallel processing and ordering the complicated tasks involved in modeling of airplane assemblies and taking advantage of executable semantics to analyze models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a computer generated model having executable semantics may thus be used to simulate the behavior of a physical system. A user may analyze the model to better understand the existing design of the physical 
While modified Cazals teaches that CAD systems interfacing with kernels may be split up into tasks on a second processing unit that is distinct from the first processing unit (Georgescu, Fig. 22 illustrating that groups of tasks in the Task queue are able to be routed to separate Computational elements (i.e., first, second, etc. separate processing units) for execution; [0203] “A Parallel Task Scheduler module 9 embodying the present invention, whose layout is shown in FIG. 22, has a multi-layered structure. The module 9 executes units of works called tasks. A task represents the execution of one of the previously described modules, for example running CAD split on the CAD file representing one part of the assembly or the 3D meshing of a section of a part. Each task, besides input data, can have zero, one or more conditions that needs to be satisfied in order for the task to be able to execute.”; [0208] “Embodiments of the present invention may be implemented in hardware, or as software modules running on one or more processors, or on a combination thereof.”) Cazals does not explicitly disclose executing the first group of tasks on a first processing unit by implementing a first computer-aided design (CAD) kernel using a first bridge layer; and executing the second group of tasks by implementing a second computer-aided design (CAD) kernel using a second bridge layer.
Olasz teaches executing the first group of tasks on a first processing unit by implementing a first computer-aided design (CAD) kernel using a first bridge layer; and executing the second group of tasks by implementing a second computer-aided design (CAD) kernel using a second bridge layer (Olasz, p. 2 paragraph 2 “Geometric kernels can be configured to do different tasks. To ensure the best possible performance, COMSOL 
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang and Olasz to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies and having the flexibility of applying more than one geometric kernel to the different processed parts as claimed. One of ordinary skill in the art would have been motivated to make such a combination because the geometric kernels “ensures that all of the above functions work smoothly” as taught by Olasz (p. 2 paragraph 1). 

Claim 5. Modified Cazals teaches the computer-implemented method of claim 4, wherein: the three-dimensional computer model is a solid model assembly of multiple components (Cazals, Fig. 2 illustrating 3D solid model assembly of multiple components). Cazals does not explicitly disclose the group of tasks of the job set comprises: constructing a solid model for each component of a set of components of the solid model assembly using a 
Georgescu teaches the group of tasks of the job set comprises: constructing a solid model for each component of a set of components of the solid model assembly using a geometry-creation command implemented using either the first CAD kernel or the second CAD kernel using either the first bridge layer or the second bridge layer, respectively; and constructing the solid model assembly using the solid models (Georgescu, Fig. 2 showing assembly CAD model with multiple solids; [0010] “Accordingly it is desirable to provide a system that, in combination with an unmodified off-the-shelf serial meshing program and an unmodified off-the-shelf CAD kernel, can serve as a fast and scalable tool capable of meshing complex CAD models”; [0139] “after a part of a CAD assembly model has been split into a desired number DN of final sections using a recursive bisection method, to carry out a modification process, for all final sections Si of a part, where i=2 to DN, comprising: setting C=Si and, for all sections Sj;,,Si which have an interface with section Si, performing CAD Boolean operation F=Fuse(C, Sj) and CAD Boolean operation C=Common(F, Si), whereby opposing surfaces at interfaces between adjoining sections are modified so as to have identical geometry.” EN: The CAD kernel (only one is required here) is used with the assembly model for the creation of the geometry as seen in the figures and described in Geoergescu.).
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, 

Claim 6. Modified Cazals teaches the computer-implemented method of claim 5. Cazals does not explicitly disclose wherein: the group of tasks of the job set further comprises: computing a mesh for one or more of the constructed solid models; and performing an analysis using the computed mesh.
Georgescu teaches computing a mesh for one or more of the constructed solid models (Georgescu, [0081] “A mesh assembly operation is the putting together of the meshes for one or more individual parts into one single mesh for the assembly model. The difference between mesh assembly and mesh merging is that an assembled mesh does not become one single connected mesh. In other words, even if the meshes of two parts are in physical contact, the interface will contain two sets of nodes and elements, one set for each mesh.”; [0084] “Module 1 (CAD Disassemble) and module 8 (Mesh Assemble) each consist of one large operation, namely disassembling the initial CAD file into individual components and assembling the final mesh from individual parts, respectively. On the other hand, the other modules consist of a possibly large number of individual operations. From these, modules 2 (Mesh Parameter 
Olasz teaches performing an analysis using the computed mesh. (Olasz, p. 1 paragraph 5 “Before solving, we create the finite element mesh, which should provide an adequate approximation of the geometry. Finally, we evaluate the results of the simulation by plotting them on the geometry.” EN: Note that the solutions are for multiphysics simulations that teach and suggest an analysis using simulations based on the mesh as Olasz states.).
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang and Olasz to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies and having the flexibility of applying more than one geometric kernel to the different processed parts as claimed. One of ordinary skill in the art would have been motivated to make such a combination because the geometric kernels “ensures that all of the above functions work smoothly” as taught by Olasz (p. 2 paragraph 1). 

Claim 9. Modified Cazals teaches the computer-implemented method of claim 6, wherein: the solid model assembly is a nominal assembly (Cazals, [0059] “The generic models of objects to be modeled are preferably stored in the form of templates, or in other words parametric models associated with a 3D geometry of a part or of an assembly of parts, permitting a user who is not specialized in the computer-assisted design software to retrieve a delta assembly is defined as having at least one component that has a delta dimension that is incremented with respect to a nominal dimension of the nominal assembly (Cazals, [0071] “An instantiated model is a generic model in which at least certain values have been initialized. An instantiated model is a "dynamic" model emitting the automation of certain tasks or of certain calculations, and the parameters thereof may be modified. An instantiated model is linked dynamically to other instantiated models in order, for example, to automate calculations and to update values, especially coordinate values.”; [0077] “If the intermediate points of the profile adapted to the generic model are not situated on the profile of the specific model or close to the profile of the specific model, the user may shift these intermediate points. According to a particular implementation, the shifting of these intermediate points is accomplished by a simple increment or decrement that shifts a selected intermediate point along the profile of the generic model, or in other words by shifting the plane associated with the intermediate point in one direction or the other.” EN: The instantiated parameterized model that may be modified is the delta solid model, which is a modified model, and as noted the adjustments may be by increment or decrement.); and the analysis is a spatial gradient computation that is configured to compute a spatial gradient between the nominal assembly and the delta assembly (Cazals, [0074] “FIG. 3 illustrates an example of the algorithm for adapting a profile stored in memory in a generic model to a profile stored in memory in a specific model of a 3D object. FIG. 3a illustrates a predetermined profile (300) of a generic 

Claim 10. Modified Cazals teaches the computer-implemented method of claim 4, wherein: the three-dimensional computer model includes an assembly of multiple components (Cazals, [0059] “The generic models of objects to be modeled are preferably stored in the form of templates, or in other words parametric models associated with a 3D geometry of a part or of an assembly of parts, permitting a user who is not specialized in the computer-assisted design software to retrieve and modify a parameter easily knowing only the result that he hopes to achieve…. The use of parametric models also makes it possible to 
Cazals does not explicitly disclose the first group of tasks includes a computation of a first mesh for a first set of components of the assembly; and the second group of tasks includes a computation of a second mesh for a second set of components of the assembly.
Georgescu teaches the first group of tasks includes a computation of a first mesh for a first set of components of the assembly; and the second group of tasks includes a computation of a second mesh for a second set of components of the assembly (Georgescu, Fig. 6 showing meshed components in the assembly; Fig. 22 illustrating that groups of tasks in the Task queue are able to be routed to separate Computational elements (i.e., first, second, etc. separate processing units) for execution; [0081] “mesh assembly operation is the putting together of the meshes for one or more individual parts into one single mesh for the assembly model. The difference between mesh assembly and mesh merging is that an assembled mesh does not become one single connected mesh.”; [0203] “A Parallel Task Scheduler module 9 embodying the present invention, whose layout is shown in FIG. 22, has a multi-layered structure. The module 9 executes units of works called tasks. A task represents the execution of one of the previously described modules, for example running CAD split on the CAD file representing one part of the assembly or the 3D meshing of a section of a part. Each task, besides input data, can have zero, one or more conditions that needs to be satisfied in order for the task to be able to execute.”; [0208] “Embodiments of the present invention may be implemented in hardware, or as software modules running on one or more processors, or on a 
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang and Olasz to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]).

Claim 11. Modified Cazals teaches the computer-implemented method of claim 10. Cazals does not explicitly disclose but Georgescu teaches, wherein the first set of components has a working envelope that does not overlap with the second set of components (Georgescu, Fig. 3 showing splits of the CAD model prior to meshing, with the separate sections meeting, but not overlapping; [0032] “an assembly model which is the subject of the CAD process has been separated into different parts each of which is split into sections which are then subjected to 2D meshing such that each surface of the section is defined by a set of 2D elements produced using a meshing method which generates the same one dimensional (1 D) edge mesh at every surface, the method being characterised by: for all sections for which the method has not already been carried out and which have an interface with another section: matching nodes 
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang and Olasz to orient the objects in the assembly as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]).

Claim 12. Modified Cazals teaches the computer-implemented method of claim 4. Cazals does not explicitly disclose, but Georgescu teaches wherein: the first processing unit is a first processor operating on a first computing system; and the second processing unit is a second processor operating on a second computing system (Georgescu, Fig. 22 illustrating that groups of tasks in the Task queue are able to be routed to separate Computational elements (i.e., first, second, etc. separate processing units) for execution; [0203] “A Parallel Task Scheduler module 9 embodying the present invention, whose layout is shown in FIG. 22, has a multi-layered structure. The module 9 executes units of works called tasks. A task represents the execution of one of the previously described modules, for example running CAD split on the CAD file representing one part of the assembly or the 3D meshing of a section of a part. Each task, 
Cazals, Georgescu, Zhang and Olasz are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang and Olasz to take advantage of parallel processing and efficiently ordering the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]). 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2014/0039847 (hereinafter “Georgescu” submitted in IDS dated 9/17/2018) in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”) and further in view of Lorant Olasz, “Geometric Kernels in COMSOL Mulitphysisc” pp. 1-7 (April 16, 2014) retrieved from www.comsol.com/blogs/geometric-kernels-comsol-multiphysics.com on 3/6/2021 (hereinafter “Olasz”) and further in view of Reghetti et al., US Patent Application No. 2010/0223032 (hereinafter “Reghetti”).
Claim 7. Modified Cazals teaches the computer-implemented method of claim 6. While Cazals teaches that coordinates and positioning are part of the system of the complex models with adjustable parameters, Cazals does not explicitly disclose wherein: the analysis is a clearance analysis that determines a minimum clearance between two or more components of the set of components of the solid model assembly.
Reghetti teaches the analysis is a clearance analysis that determines a minimum clearance between two or more components of the set of components of the solid model assembly (Reghetti, [0003] “An embodiment includes a method of proposing a resolution to a conflict between a first three-dimensional graphic object having a first location within a drawing and one or more other three-dimensional graphic objects having one or more second locations within the drawing, the conflict resulting from the first location sharing a portion of, up to all of, the one or more second locations.”; [0161] “As illustrated in FIG. 17, Alert Control dialog box 336 includes an Alert Resolution Proposal Manager 338 that allows the user to test different possible resolutions of the conflict by moving different objects before actually making any permanent changes to the drawing. For more exacting control, and to determine precise clearance tolerances, the Alert Control dialog box 336 includes a Targeting tab 340 that opens a targeting screen 360, illustrated in FIG. 19, that offers several thorough solutions to the conflict”). 
Cazals, Georgescu, Zhang, Olasz, and Reghetti are analogous because they are related to modeling and design of objects using CAD/CAE systems. Accordingly, it would have been 

Claim 8. Modified Cazals teaches the computer-implemented method of claim 6. Cazals does not explicitly disclose wherein: the analysis is an interference analysis that is configured to detect an interference condition between two or more components of the set of components of the solid model assembly.
Reghetti teaches the analysis is an interference analysis that is configured to detect an interference condition between two or more components of the set of components of the solid model assembly. (Reghetti, [0003] “An embodiment includes a method of proposing a resolution to a conflict between a first three-dimensional graphic object having a first location within a drawing and one or more other three-dimensional graphic objects having one or more second locations within the drawing, the conflict resulting from the first location sharing a portion of, up to all of, the one or more second locations.”; [0161] “As illustrated in FIG. 17, Alert Control dialog box 336 includes an Alert Resolution Proposal Manager 338 that allows the user to test different possible resolutions of the conflict by moving different objects before actually making any permanent changes to the drawing. For more exacting control, and to determine precise clearance tolerances, the Alert Control dialog box 336 includes a Targeting 
Cazals, Georgescu, Zhang, Olasz, and Reghetti are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Georgescu, Zhang, Olasz and Reghetti to include checking for interference in CAD models among assembly components as claimed. One of ordinary skill in the art would have been motivated to make such a combination because conflict resolution in CAD systems is a normal and routine part of CAD design as taught by Reghetti ([0045]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2014/0039847 (hereinafter “Georgescu” submitted in IDS dated 9/17/2018) in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”) in view of Lorant Olasz, “Geometric Kernels in COMSOL Mulitphysisc” pp. 1-7 (April 16, 2014) retrieved from www.comsol.com/blogs/geometric-kernels-comsol-multiphysics.com on 3/6/2021 (hereinafter “Olasz”) and further in view of Du et al., US Patent Application Publication No. 2007/0296729 (hereinafter “Du”).

Claim 13. Modified Cazals teaches the computer-implemented method of claim 4. While modified Cazals teaches parallel processing, Cazals does not explicitly disclose wherein: the first 
Du teaches the first processing unit is a first thread executed on a multi-threaded processor; and the second processing unit is a second thread executed on the multi-threaded processor (Du, [0011] “One application of multi-threaded processors is for graphics processors or circuits, which may be used to render 2-dimensional (2-D) and 3-dimensional (3-D) images for various applications such as video games, graphics, computer-aided design (CAD), simulation and visualization tools, imaging, etc.”; EN: Using the multi-threaded processors for the first and second processors for the CAD system is a simple substitution with a reasonable chance of success.).
Cazals, Georgescu, Zhang, Olasz, and Du are analogous because they are related to modeling and design of three dimensional (3D) objects using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Cazals, Georgescu, Zhang, Olasz, and Du before them, to have substituted the multi-threaded processors of Du for the separate processing units of Georgescu. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g. (Du, [0010] “Multi-threaded processors are designed to improve processing performance by efficiently executing multiple data streams (i.e., threads) at once within a single processor.”).


Claims 14-18, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2015/0317413 (hereinafter “Georgescu_2015”) in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”).
Claim 14. Cazals discloses a computer-implemented method for analyzing a three-dimensional computer model (Cazals, Abstract “A method for aiding modelling 3D objects permits production of a parameterizable instantiate model of a 3D object from a generic model of the object and a specific model of a second object including at least a part of first object.”), the method comprising: 
first instructions for creating a three-dimensional component of the three- dimensional computer model (Cazals, [0056] “the instructions of the program or programs employing the invention may be implemented in a programmable or specific integrated circuit (Application Specific Integrated Circuit, ASIC).”; [0059] “The generic models of objects to be modeled are preferably stored in the form of templates, or in other words parametric models associated with a 3D geometry of a part or of an assembly of parts, permitting a user who is not specialized in the computer-assisted design software to retrieve and modify a parameter easily knowing only the result that he hopes to achieve…. The use of parametric models also makes it possible to automate certain calculations or certain tasks such as automatic dimensioning or calculation of weights.” EN: The generic model is the nominal solid model.); second instructions for positioning the three-dimensional component within an assembly of the three-dimensional computer model (Cazals, [0067] “Preferably each parametric model additionally comprises a frame of reference, so that one object can be positioned relative to a second.”); 
positioning the three-dimensional component within the assembly of the three- dimensional computer model in accordance with the second instructions (Cazals, [0057] “According to the invention, therefore, the essential characteristics of a specific model are extracted and added to a generic model in order to obtain an instantiated and dynamic model that can be parameterized and used for studies such as the positioning of a propulsive assembly on an airplane wing.”; [0067] “Preferably each parametric model additionally comprises a frame of reference, so that one object can be positioned relative to a second.”; [0074] “When the extrema of the profile extracted from the specific model have been found, a geometric transformation is applied to profile 300 of the generic model, as indicated in FIG. 3c, in such a way that the extrema of the profile of the generic model correspond to the extrema of the profile of the specific model. A different geometric transformation is applied to each part of the profile defined by two neighboring extrema.”); 
Cazals does not explicitly disclose obtaining a runtime script having an instruction set comprising: and third instructions for performing computer-implemented analysis on the three-dimensional computer model; generating the three-dimensional component in accordance with the first instructions by implementing a computer-aided design (CAD) kernel accessed using compiled bridge code; analyzing the three-dimensional component using a computer-implemented analysis module in accordance with the third instructions; and displaying a result of the analysis of the computer-implemented analysis module.
Zhang teaches obtaining a runtime script having an instruction set (Zhang, column 5 lines 42-56 “TCE 230 may provide mathematical routines and a high-level programming language suitable for non-professional programmers ….TCE 230 may also provide these 
third instructions for performing computer-implemented analysis on the three-dimensional computer model; analyzing the three-dimensional component using a computer-implemented analysis module in accordance with the third instructions (Zhang, column 3 lines 13-20 “For overview 100, assume that a user generates a model 105 of physical system ("System Model") and simulates the behavior of the system by executing the model 105 in a technical computing environment. Further, assume that the technical computing environment provides, for display, a representation of the model 105 along with a result 106 of executing the model.”; column 6 lines 15-20 “the system 214 may include a model analysis engine 216, a contextual information extraction engine 218, an iteration engine 220, a visualization engine 222, and a report generator 224. The model analysis engine 216 may include one or more verification modules, such as verification modules 226 a-c.”; column 10 lines 1-9 “For example, a formal static analysis or a dynamic analysis may determine that a model element is in a particular state. The dependence analysis may analyze the model with the model element being 
displaying a result of the analysis of the computer-implemented analysis module (Zhang, column 3 lines 13-20 “For overview 100, assume that a user generates a model 105 of physical system ("System Model") and simulates the behavior of the system by executing the model 105 in a technical computing environment. Further, assume that the technical computing environment provides, for display, a representation of the model 105 along with a result 106 of executing the model.”; column 6 lines 37-45 “The UI engine 204 may provide or support a graphical user interface (GUI) having a Run button that may be selected by the user. The UI engine 204 may also provide or support a Command Line Interface (CLI) that may receive a run command entered by the user. In response to the user selecting the Run button or entering the run command, the simulation engine 206 may execute or run the model, and may present the results generated by the model's execution to the user via the display 120.”).
Cazals, and Zhang are analogous because they are related to computer based modeling and design for analyzing systems prior to construction. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, and Zhang to take advantage of parallel processing and ordering the complicated tasks involved in modeling of airplane assemblies and taking advantage of executable semantics to analyze models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a computer generated model having executable semantics may thus be used to simulate the behavior of a physical system. A user may analyze the model to 
Modified Cazals does not explicitly disclose implementing a computer-aided design (CAD) kernel accessed using compiled bridge code.
Georgescu_2015 teaches implementing a computer-aided design (CAD) kernel accessed using compiled bridge code; (Georgescu_2015, [0107] “using functions already available in the CAD kernel being used, the original data is converted to STEP format in step S110. For each face of each assembly component in the original 3D CAD data, a marker, for example color or transparency value, is attached in step S120. The marker information is then written, together with the geometry, to file in step S130.”; [0112] “using functions provided by the CAD kernel being used, the assembly model is read S140 and the structure of the assembly tree is written to file, S150. Important information that needs to be written is the name of the parts and the parent-child relations.”; EN: the CAD kernel interfaces (i.e., a bridge layer) with the meshing of the assembly model composed on solid models to form the system. It is obvious and within the ordinary skill of a PHOSITA to ensure that the kernel and CAD system can communicate to execute the programs and pass data.)
Cazals, Zhang and Georgescu_2015 are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 to take advantage of using kernels to offload some processing of the  complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill 

Claim 15. Modified Cazals teaches the computer-implemented method of claim 14. Cazals does not explicitly disclose, wherein: the CAD kernel is an ACIS-based kernel; and the computer-implemented analysis module is a computational fluid dynamic (CFD) module.
Georgescu_2015 teaches the CAD kernel is an ACIS-based kernel; and the computer-implemented analysis module is a computational fluid dynamic (CFD) module (Georgescu_2015, [0005] “Areas covered by CAE include but are not limited to stress and thermal analysis, fluid dynamics and kinematics.”; [0084] “In step S20, visualization data is displayed to the user. In step S30, the user adds CAE settings, such as boundary conditions, on the basis of the visualization data displayed. For example the user may add a temperature, load or external fluid flow condition at one assembly face of the visualization data. [0106] “the original 3D CAD data, which could be stored either in a proprietary CAD format like Pro/Engineer, ACIS, Parasolid but also in an open CAD format as STEP and IGES, is converted to STEP format and augmented with markers.”).


Claim 16. Modified Cazals teaches the computer-implemented method of claim 14. Cazals does not explicitly disclose, but Georgescu_2015 teaches wherein: the first instructions comprise: instructions for generating a first three-dimensional object by implementing the CAD kernel accessed using the compiled bridge code; instructions for generating a second three-dimensional object by implementing the CAD kernel accessed using the compiled bridge code; and instructions for merging the first and second three-dimensional objects using an equation-based instruction format to create the three-dimensional component (Georgescu_2015, see Fig. 13 illustrating the method for generating the 3D object from the CAD kernel and instructions; [0112] “using functions provided by the CAD kernel being used, the 
Cazals, Zhang and Georgescu_2015 are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 to take advantage of using kernels to offload some processing of the  complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “[i]t is desirable to allow boundary conditions and other conditions to be set on a user computer, even when the user computer does not have the computing functionality to access a full CAD model. Moreover, it is desirable to be able to map CAE settings such as boundary conditions from the kind of visualization data which can be accessed on the less powerful local computer to a full CAD model on a more powerful computer which can perform analysis” as taught by Georgescu_2015 ([0020]).

Claim 17. Modified Cazals teaches the computer-implemented method of claim 14. Cazals does not explicitly disclose, but Georgescu_2015 teaches, wherein: the first instructions comprise: instructions for generating a first three-dimensional object for the first three- dimensional component of the assembly; instructions for generating a second three-dimensional object for a second three- dimensional component of the assembly (Georgescu_2015, see Fig. 13 illustrating the method for generating the 3D object from the CAD instructions for assigning a first tag to a first surface of the first three-dimensional object; and instructions for assigning a second tag to the first three-dimensional object while maintaining the assignment of the first tag to the first surface (Georgescu_2015, [0040] “Both the visualization data and the geometry information include the same assembly faces. These faces may be labeled. Any appropriate labeling can be used, and preferred embodiments envisage a face ID for each assembly face being stored as part of the visualization data and as part of the geometry information. The CAD faces (of the new-format CAD model) may then be labeled with the face ID.” EN: The ID and labels are tags.).
Cazals, Zhang and Georgescu _2015 are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 to use tags and labels to help track relations in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “[i]t is desirable to allow boundary conditions and other conditions to be set on a user computer, even when the user computer does not have the computing functionality to access a full CAD model. Moreover, it is desirable to be able to map CAE settings such as boundary conditions from the kind of visualization data which can be accessed 

Claim 18. Modified Cazals teaches the computer-implemented method of claim 17. Cazals does not explicitly disclose, but Georgescu_2015 teaches wherein: the computer-implemented analysis module identifies the first surface using the first tag; and the computer-implemented analysis module performs a computer-implemented analysis using the first surface (Georgescu_2015, [0096] “Face and loop markers provide the correspondence between the STEP data and geometry description. The use of loop markers creates an unambiguous one-to-one correspondence between faces in the 3D STEP file and face IDs in the geometry description. This correspondence is then carried via face IDs to the visualization data. In this way, information such as boundary conditions attached to specific face IDs.”; [0147] “This file will specify, for example, that a pressure of 1 MPa is set on face with ID "35" belonging to solid "part1".”; [0148] “In this third stage, a more powerful machine, like one in the company cluster or cloud, is used to generate a high resolution 3D mesh and then perform the analysis.” EN: The labeled geometry is used in the third stage to mesh and analyze the assembly model.).
Cazals, Zhang and Georgescu_2015 are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 to take advantage of using kernels to offload some processing of the  complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “[i]t is desirable to 

Claim 20. Modified Cazals teaches the computer-implemented method of claim 14. Cazals does not explicitly disclose, but Georgescu_2015 teaches wherein the compiled bridge code includes a first layer of software objects that function as wrappers for an advanced programming interface of the CAD kernel (Georgescu_2015, [0107] “using functions already available in the CAD kernel being used, the original data is converted to STEP format in step S110. For each face of each assembly component in the original 3D CAD data, a marker, for example color or transparency value, is attached in step S120. The marker information is then written, together with the geometry, to file in step S130.”; [0112] “using functions provided by the CAD kernel being used, the assembly model is read S140 and the structure of the assembly tree is written to file, S150. Important information that needs to be written is the name of the parts and the parent-child relations.”; EN: the functions already in the CAD kernel necessarily include interfaces (i.e., a bridge layer) with the other parts of the CAD assembly model that include the objects that form the system. It is obvious and within the ordinary skill of a PHOSITA to ensure that the kernel and CAD system can communicate to execute the programs and pass data.).


Claim 21. Modified Cazals teaches the computer-implemented method of claim 20, wherein: the compiled bridge code includes a second layer of software objects that defines a smart object; the smart object is configured to receive a first set of parameters specified by the first instructions from the runtime script; and the smart object is configured to pass the first set of parameters to the CAD kernel using the first layer of software objects (Cazals, [0059] “the use of parametric models makes it possible to obtain a simplified interface for modifying the parameters without modifying the source code.” ;[0070] “a parametric model may be associated with one or more 3D objects. For example, one parametric model may be used for a nacelle and another for an engine, or one parametric model may be used to model a 

Claim 22. Modified Cazals teaches the computer-implemented method of claim 21, wherein: the first set of parameters are one or more of: a location of the three-dimensional component or a size dimension of the three-dimensional component (Cazals, [0059] “The use of parametric models also makes it possible to automate certain calculations or certain tasks such as automatic dimensioning or calculation of weights.”; [0071] “An instantiated model is linked dynamically to other instantiated models in order, for example, to automate calculations and to update values, especially coordinate values.” EN: The positioning and dimensioning are part of the parametric models.).





Claim 23. Cazals discloses A computer-implemented method for generating a three-dimensional computer model (Cazals, Abstract “A method for aiding modelling 3D objects permits production of a parameterizable instantiate model of a 3D object from a generic model of the object and a specific model of a second object including at least a part of first object.”), the method comprising: 
executing a first instruction to create a first geometric object, the first instruction including a geometry-creation command to be implemented using a computer-aided design (CAD) kernel (see Georgescu_2015) and including a set of parametric constraints, the first geometric object defining a first geometric feature (Cazals, [0057] “According to the invention, therefore, the essential characteristics of a specific model are extracted and added to a generic model in order to obtain an instantiated and dynamic model that can be parameterized and used for studies such as the positioning of a propulsive assembly on an airplane wing.” [0060-0065] As an example, a parametric nacelle model makes it possible to define [0061] the external shape of the nacelle; [0062] the shape of the nozzle; [0063] the central member of the nozzle; [0064] the engine cowlings and their axis of rotation; and, [0065] the thrust reversers and their axis of rotation.”; [0072] “The essential data are defined by the nature of the parameters of the generic model. The extraction of these data may therefore be automatic, depending on the generic model used, or may be manual.” EN: The number of geometric object depends on the number of objects making up the assembly and can be as few or as many as needed, which is within the ordinary skill in the art to build the object according to the parameters.); 
executing a second instruction to create a modified first geometric object, the second instruction including a feature-manipulation command to be implemented using the CAD kernel (see Georgescu_2015) and including a reference to the first geometric feature (Cazals, [0057] “According to the invention, therefore, the essential characteristics of a specific model are extracted and added to a generic model in order to obtain an instantiated and dynamic model that can be parameterized and used for studies such as the positioning of a propulsive assembly on an airplane wing.” [0060-0065] As an example, a parametric nacelle model makes it possible to define [0061] the external shape of the nacelle; [0062] the shape of the nozzle; [0063] the central member of the nozzle; [0064] the engine cowlings and their axis of rotation; and, [0065] the thrust reversers and their axis of rotation.”; [0072] “The essential data are defined by the nature of the parameters of the generic model. The extraction of these data may therefore be automatic, depending on the generic model used, or may be manual.” EN: The number of geometric object depends on the number of objects making up the assembly and can be as few or as many as needed, which is within the ordinary skill in the art to build the object according to the parameters.); 
executing a third instruction to create a second geometric object, the third instruction including a direct-modeling command to be implemented using the CAD kernel (see Georgescu_2015) and including a reference to the modified first geometric object and a third geometric object (Cazals, [0057] “According to the invention, therefore, the essential characteristics of a specific model are extracted and added to a generic model in order to obtain an instantiated and dynamic model that can be parameterized and used for studies such as the positioning of a propulsive assembly on an airplane wing.” [0060-0065] As an example, a 
Cazals does not explicitly disclose obtaining a script comprising a set of script instructions nor using the CAD kernel nor causing the three-dimensional computer model to be displayed on a display after the second geometric object has been created.
Zhang teaches obtaining a script comprising a set of script instructions (Zhang, column 4 lines 52-53 “TCE 230 may be implemented as a text-based environment (e.g., MATLAB software; Octave; Python; Comsol Script”; column 5 lines 49-56 “TCE 230 may also provide these routines in other ways, such as, for example, via a library, local or remote database (e.g., a database operating in a computing cloud), remote procedure calls (RPCs ), and/or an application programming interface (API). TCE 230 may be configured to improve runtime performance when performing computing operations. For example, TCE 230 may include a just-
Cazals, and Zhang are analogous because they are related to computer based modeling and design for analyzing systems prior to construction. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, and Zhang to take advantage of parallel processing and ordering the complicated tasks involved in modeling of airplane assemblies and taking advantage of executable semantics to analyze models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a computer generated model having executable semantics may thus be used to simulate the behavior of a physical system. A user may analyze the model to better understand the existing design of the physical system and/or to determine ways to improve a particular behavior of the physical system (e.g., improve efficiency)” as taught by Zhang (column 2 lines 13-18).
Geogescu_2015 teaches using the CAD kernel (Georgescu_2015, [0107] “First, the original 3D CAD data is imported into the conversion tool in step SlO0. Thereafter, using functions already available in the CAD kernel being used, the original data is converted to STEP format in step S110.”);
causing the three-dimensional computer model to be displayed on a display after the second geometric object has been created (Georgescu_2015, Fig. 3 visualization 70 and 80; Fig. 8 illustrating displaying visualization of the assembly; [0031] “the user computer displaying the visualization data”).


Claim 24. Modified Cazals teaches the computer-implemented method of claim 23. Cazals does not explicitly disclose, but Zhang teaches wherein: the set of script instructions implement commands using a compiled bridge layer; and the set of script instructions are performed without displaying the three- dimensional computer model (Zhang, column 4 lines 52-53 “TCE 230 may be implemented as a text-based environment (e.g., MATLAB software; Octave; Python; Comsol Script”; column 5 lines 49-56 “TCE 230 may also provide these routines in other ways, such as, for example, via a library, local or remote database (e.g., a database operating in a computing cloud), remote procedure calls (RPCs ), and/or an application programming interface (API). TCE 230 may be configured to improve runtime performance 
Cazals, and Zhang are analogous because they are related to computer based modeling and design for analyzing systems prior to construction. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, and Zhang to take advantage of parallel processing and ordering the complicated tasks involved in modeling of airplane assemblies and taking advantage of executable semantics to analyze models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a computer generated model having executable semantics may thus be used to simulate the behavior of a physical system. A user may analyze the model to better understand the existing design of the physical system and/or to determine ways to improve a particular behavior of the physical system (e.g., improve efficiency)” as taught by Zhang (column 2 lines 13-18).

Claim 25. Modified Cazals teaches the computer-implemented method of claim 23, wherein: the geometry-creation command specifies a shape primitive; and the set of parametric constraints define a size of the shape primitive (Cazals, [0004] “the imposed constraints are such that the shape of the object to be positioned must be modified.”; [0059] “The use of parametric models also makes it possible to automate certain calculations or certain tasks such as automatic dimensioning”; [0071] “A specific model is typically a representation of an object received from a supplier. A generic model is a model that can be parameterized and whose values have not been initialized or have been initialized with default 

Claim 26. Modified Cazals teaches the computer-implemented method of claim 25, wherein: the shape primitive is an extruded solid defined by a profile shape; and the set of parametric constraints define a size dimension of the profile shape (Cazals, [0004] “the imposed constraints are such that the shape of the object to be positioned must be modified.”; [0059] “The use of parametric models also makes it possible to automate certain calculations or certain tasks such as automatic dimensioning”; [0060-0062] “As an example, a parametric nacelle model makes it possible to define [0061] the external shape of the nacelle; [0062] the shape of the nozzle.” EN: The shape of the nacelle is the profile shape of the solid nacelle illustrated and recited in the claims.).

Claim 27. Modified Cazals teaches the computer-implemented method of claim 23, wherein: the feature-manipulation command specifies the first geometric feature created by the geometry-creation command; and the feature-manipulation command creates a second geometric feature that is defined, at least in part, by the first geometric feature (Cazals, [0094] “The adaptation of the generic nacelle model with the data extracted from the specific propulsive-assembly model yields an instantiated nacelle model.”; [0095] “The selected generic engine model is then adapted to the characteristic data extracted from the specific model of the propulsive assembly (step 625). The adaptation of the generic model to the curves 

Claim 28. Modified Cazals teaches the computer-implemented method of claim 27, wherein: the feature-manipulation command includes a command that converts a set of edges of the first geometric feature to a set of rounded edges having a defined radius of curvature (Cazals, [0058] “A specific model received from a supplier is generally a file associated with a particular CAD software, or in other words a file describing points, curves and volumes. Thus the geometric characteristics of specific models proposed by the suppliers are accessible, especially via CATIA software.”; [0066] “The profiles are preferably defined by a set of points and tangents at these points, so that they may be connected by curves. Each profile corresponds to the intersection, with a predetermined plane, of a curve representing an element of the object associated with the model.” EN: The curves are used to define the elements of objects, and if needed may include a radius of the curve, or other equations.).

Claim 29. Modified Cazals teaches the computer-implemented method of claim 23, wherein: the direct-modeling command specifies the third geometric object and the first geometric object (Cazals, [0004] “the imposed constraints are such that the shape of the object to be positioned must be modified.”; [0059] “The use of parametric models also makes it .

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals, US Patent Application Publication No. 2010/0030538 (hereinafter “Cazals”) in view of Georgescu et al., US Patent Application Publication No. 2015/0317413 (hereinafter “Georgescu_2015”) in view of Zhang et al., US Patent No. 10,719,645 (hereinafter “Zhang”) and further in view of Georgescu et al., US Patent Application Publication No. 2014/0039847 (hereinafter “Georgescu” submitted in IDS dated 9/17/2018).
Claim 19. Modified Cazals teaches the computer-implemented method of claim 14. Cazals does not explicitly disclose, but Georgescu teaches wherein: the computer-implemented analysis module computes one or more of: a volume-type constraint; a protrusion-type constraint; or a thickness-type constraint (Georgescu, [0014] “a part of an assembly model is split into sections prior to undergoing a CAD meshing process, wherein a volume of each section obtained must not exceed a maximum permitted volume, the method may further comprise, if the volume of the part exceeds the maximum permitted volume, considering the part to be the first section and then carrying out the steps of: (a) determining the principal axis of inertia A of the section; (b) determining the centre of gravity of the section; ( c) defining first and second solid boxes whose intersection is one face that passes through the centre of gravity 
Cazals, Zhang, Georgescu_2015, and Georgescu are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 Cazals and Georgescu to include various constraints and/or boundary conditions including volume of the objects in the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]). 

Claim 30. Modified Cazals teaches the computer-implemented method of claim 29. Cazals does not explicitly disclose, but Georgescu teaches, wherein: the direct-modeling command includes a Boolean operation between the third geometric object and the first geometric object (Georgescu, [0014] “a part of an assembly model is split into sections prior to undergoing a CAD meshing process, wherein a volume of each section obtained must not performing a CAD Boolean operation of the section and the first box, and a CAD Boolean operation of the section and the second box, to obtain respective intermediate sections; and (e) if the volume of a section obtained in step (d) exceeds the maximum permitted volume, repeating steps (b) to ( d) for each of the sections obtained in step (d) until final sections having volumes which do not exceed the maximum permitted volume are obtained.”).
Cazals, Zhang, Georgescu_2015, and Georgescu are analogous because they are related to modeling and design using CAD/CAE systems. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cazals, Zhang and Georgescu_2015 Cazals and Georgescu to include Boolean operations to combine objects in the complicated tasks involved in modeling of airplane assemblies as claimed. One of ordinary skill in the art would have been motivated to make such a combination because efficiently meshing complex models, such as airplane assemblies, can be a “time consuming trial and error process, with the user trying various values for the parameters …until the mesh is successfully obtained” by performing more efficient pre-processing as taught by Georgescu ([0004, 0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129